DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2015/0250681 (Lev).
In re claim 14, Lev teaches a vial adapter (100) comprising: 
a body (body of 100) having a first end (top end, fig.3-7b) and a second end (bottom end, figs.3-7b); 
a vial connection (103) extending from the second end of the body, the vial connection configured to secure the body to a vial; 
a vial spike (106) extending from the second end of the body, the vial spike defining a passageway (passageway shown in figs.4-6); and 
a collet connection (107, 109) extending from the first end of the body, the collet connection configured to be secured to a syringe adapter (has all the special configurations required for it to connect to a syringe adapter, see figs.5-7d).
In re claim 15, Lev teaches the vial adapter of claim 14, wherein the collet connection is moveable between a first position where the collet connection has a first radial position (fig.5) and a second position where the collet connection has a second radial position (fig.6).
In re claim 16, Lev teaches the vial adapter of claim 15, wherein the collet connection is moveable radially inward when transitioning from the first position to the second position (figs.5-6, moves inward in fig.6).
In re claim 17, Lev teaches the vial adapter of claim 15, wherein the collet connection comprises a collet body (bottom body of 107) and first and second arms (arms of 109) extending from the collet body away, the first and second arms defining a space configured to receive a portion of a syringe adapter (figs.4-6).

In re claim 19, Lev teaches the vial adapter of claim 17, wherein the collet body defines a passageway in fluid communication with the vial spike (figs.4-6), the collet body further comprising a collet membrane (114).
Claim(s) 1-3, 10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2015/0297839 (Sanders).
In re claim 1, Sanders teaches a system for closed transfer of fluids (fig.60) comprising:
a vial adapter (240) comprising: 
a body (body of 240) having a first end (top end, fig.60) and a second end (bottom end fig.60);
a vial connection (collets shown in fig.60 that locks onto the vial) extending from the second end of the body, the vial connection configured to secure the body to a vial (fig.60); 
a vial spike (spike shown in fig.60) extending from the second end of the body, the vial spike defining a passageway (passageway of the spike shown in fig.60); and 
a collet connection (110, 110 is a connection for a collet, therefore it meets the limitation) extending from the first end of the body (protrusions of 110 extend from the first end); and
a syringe adapter (12) comprising:
a housing (housing of 12) having a first end (top end) and a second end (bottom end); 
a membrane housing (32) positioned within the housing, the membrane housing moveable between a first position (fig.8) and a second position (fig.60), the membrane housing including at least one membrane (34); 

a syringe connection (24) extending from the first end of the housing, the syringe connection configured to be secured to a syringe barrel (para.86), 
wherein the collet connection is configured to be secured to the membrane housing (fig.60).
In re claim 2, Sanders teaches the system of claim 1, wherein the collet connection is moveable between a first position where the collet connection is configured to receive the membrane housing (position when  the syringe adapter and the vial adapter first contact) and a second position where the collet connection is configured to be secured to the membrane housing (position shown when the connections are fully made, fig.60).
In re claim 3, Sanders teaches the system of claim 2, wherein the housing of the syringe adapter comprises a first portion (portion that the collet is moved into when in the positon of fig.60) positioned adjacent to the first end of the housing and a second portion (bottom portion that housing the tabs of the collet of the membrane housing when in the positon of fig.8) positioned adjacent to the second end of the housing, the first portion of the housing having a smaller internal diameter relative to the internal diameter of the second portion of the housing, and wherein the collet connection is in the first position when the collet connection is positioned within the first portion of the housing and in the second position when the collet connection is positioned within the second portion of the housing (figs.8 and 60).
In re claim 10, Sanders teaches the system of claim 2, wherein the vial adapter further comprises a collet housing (top outer housing of 240) extending from the first end of the body, the collet 
In re claim 12, Sanders teaches the system of claim 1, wherein the vial adapter further comprises a projection (projection of 110) configured to engage a corresponding projection (60) within the housing of the syringe adapter to secure the vial adapter to the syringe adapter.
In re claim 13, Sanders teaches the system of claim 1, further comprising a patient connector (14), the patient connector comprising: 
a body (body of 14) having a first end (top end) and a second end (bottom end); 
a patient connection (116) configured to secure the body to a patient line; and 
a collet connection (110) configured to be secured to the membrane housing of the syringe adapter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of Reynolds (2004/0024354).

Reynolds teaches another vial adapter having a collet housing (22) extending from the first end of the body, the collet connection (56) positioned within the collet housing, the collet housing configured to receive a portion of a syringe adapter (configured to receive 42 of syringe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Reynolds in Lev for the purpose of protecting the collet connection thereby preventing contaminants from reaching the connection and shielding the connection from inadvertent disconnection. 
Claims 4-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders.
In re claim 4, Sanders teaches the inverse of the collet connection is moveable radially inward when transitioning from the first position to the second position (i.e. the radially moveable arms are part of the membrane housing of the syringe adapter instead of the collet connection, fig.60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
In re claim 5, Sanders teaches the system of claim 4, wherein the housing comprises a transition portion (tapers portion that housing the tabs of the collet of the membrane housing in fig.8) positioned between the first and second portions of the housing, the transition portion configured to engage the collet connection to move the collet connection from the first position to the second position when the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing thereby meeting all the limitations of the claim, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
In re claim 6, Sanders teaches the system of claim 5, wherein the transition portion is frusto-conical (figs.8 and 60 show a frusto-conical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
In re claim 7, Sanders teaches the system of claim 2, wherein collet connection comprises a collet body and first and second arms (62, 60) extending from the collet body away from the first end of the body of the vial adapter, the first and second arms defining a space configured to receive the membrane housing (these limitations are met when the parts are reversed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
In re claim 9, Sanders teaches the system of claim 7, wherein the collet body defines a passageway  (fig.60) in fluid communication with the vial spike, the collet body further comprising a collet membrane (114) configured to engage the membrane of the of the syringe adapter (fig.60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the collets parts whereby the radially moveable arms are part of the vial adapter and the locking protrusions are part of the membrane housing, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
In re claim 11, while Sanders discloses at paragraph 101 that it is useful to include visual indicators to known when the connections are made it fails to explicitly recite the structure that could be used to make such an indication. However, the Examiner takes official notice of openings and indicators are old and well known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753